Peters, J.
This controversy relates to the interpretation and *478effect of a written agreement. The defendant was to convey to the plaintiff an undivided sixth of certain land, when he received what he had advanced therefor, and certain costs and expenses, “from the stumpage cut on the land.” The parties anticipated that the stumpages would pay for the land within some reasonable time. The word “stumpage” has in this state a definite signification. It means the sum by agreement to be paid an owner for trees standing (or lying) upon his land, the party purchasing being permitted to exxter upon the land and to cut down and x’emove the same away. In other woxfis, it is the price paid for a license to cut. Usually, the pxfiue is measxxred according to the thousand feet cut in an operation, but it may be by the tx’ee or the cord or the like. As a general thing, the pi-aetice is for tlxe owner in some fonxi of agx*eement to retain a lien upon the lumber cut for payment of the stumpage due thex*eon. Stumpage on lumber is somewhat of the natux*e of a percentage paid on copyright, or of a royalty for the xxse of a patent, or a duty paid on minex’al productions
By the terms in the agreement, “stumpage cut upon the land” was ixxtended stumpage received for operations permitted to be carried on upon the land. It is clear to us, that the plaintiff is entitled to a conveyance whenever lumber enough has been taken from the land the stumpages upon which ax*e sufficient to pay for the land and all the costs, profits and expexxses provided for by the contract. Of coui’se, the defendant would not be held to allow for stumpages which he has failed to collect of other persons, whex’e the loss is in no wajr attributable to a want of pi’oper cax’e and caution on his part. But he must account for the value of the stumpages when he has carried on the operations himself. Stumpage in the sense of the agreement accrues, whether the defendant sells the permits or licenses to cut to other persons or uses the privilege himself. The plaintiff is interested in the profits and losses incident to the business of selling lights to cut, but not in the business of operating upoix the land itself. Othex*wise, the plaintiff would be a partner with the defendant and his business associates. The defendant mxxst account for his own cuttings at a reasonable price therefor, no price being agreed *479upon. He sells the permits to himself where he operates, and to himself and partners where they jointly carry on the operation.
How shall prices and values be ascertained where the defendant and his partners have taken the lumber from the land ? The ordinary rules apply. If there was a fixed market price for stumpage, that must govern. But market rates cannot rule as certainly with respect to rights to cut lumber as with much other property, because townships of land are so variously and differently situated. One township may afford much better facilities for lumbering thereon than another. Iu such case, several things may be considered ; such as proximate market rates, the value of logs at their place of destination, and the costs and risks of getting them there. The rule laid down in Berry v. Dwinel, 44 Maine, 255, and approved in subsequent cases in this state, might apply with more or less force according to circumstances. It was there held that, where goods have no market value at the place of delivery, the value at such place may be determined at the nearest place where they have a market value, deducting the extra expense of delivering them there.
These are all the points which we think the necessities of the case require us to consider. Hpon this interpretation and construction of the written contract,

The action stands for trial.

Appleton, C. J., Dickerson, Danforth, Yiroin and Libjbey, JJ., concurred.